Order entered October 61 , 2012




                                              In The        •
                                    Court of ZIppeaf5
                           jr iftb Ofistritt of Texa5 at Maffa5
                                       No. 05-12-00426-CV

                ALFONSO MCCOY JR, AND ALL OCCUPANTS, Appellant

                                                 V.

                      FEDERAL HOME LOAN MORTGAGE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-00444-C

                                             ORDER

       The Court has before it appellee's September 28, 2012 motion to dismiss appeal as moot.

The Court ORDERS appellant to file a response to the motion within ten days of the date of this

order. If appellant does not do so, this appeal may be dismissed without further notice.
                                                                                •



                                                       MOLLY F ANCIS
                                                       JUSTICE